Citation Nr: 0013536	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for Pellegrini-Stieda 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970 and from February 1979 to January 1984.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In February 1999, the veteran was afforded a hearing 
before the undersigned Board member and, in June 1999, the 
Board remanded his claim to the RO for further evidentiary 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service-connected right knee disability 
results in subjective complaints of pain, mild crepitus, 
with full range of motion and no instability. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for right knee Pellegrini-Stieda disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.71a, Diagnostic Code 5099-5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran and his representative 
expressed a concern regarding the adequacy of the October 
1999 VA orthopedic examination of the veteran's right knee.  
However, the Board finds that the examination provides 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination.

The veteran's claim for an increased evaluation for a right 
knee disability is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim and, to that end, it remanded his claim in June 1999 to 
afford the RO the opportunity to obtain additional VA 
treatment records and enable the veteran to undergo further 
VA examination.  The examination reports and additional 
records obtained by the RO are associated with the claims 
file and no further assistance to the veteran with respect to 
his claim is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

Service connection for Pellegrini-Stieda disease of the right 
knee was granted in a May 1985 rating decision that assigned 
a noncompensable disability evaluation.  The RO reached its 
decision based, in large measure, on service medical records 
that showed treatment for right knee pain and VA examination 
findings that diagnosed Pellegrini-Stieda disease of the 
right knee.  In July 1991, the RO awarded a 10 percent 
disability rating based, mainly, on findings of an April 1991 
VA orthopedic examination report that showed full range of 
motion, from 0 to 145 degrees of flexion, mild to moderate 
tenderness over the medial collateral ligament and mild 
tenderness over the medial joint line.  There was mild 
crepitus in the patellofemoral joint on terminal extension.  
X-rays revealed mild calcification in the superior aspect of 
the medial collateral ligament with no degenerative changes 
present in the joint.  The diagnosis was Pellegrini-Stieda's 
calcification (of the) medial collateral ligament with 
recurrent synovitis that was moderately symptomatic.

In February 1993, the RO received the veteran's claim for an 
increased rating for his service-connected right knee 
disability.  VA medical records and examination reports, 
dated from 1993 to 1999, are associated with the claims file.

VA outpatient records, dated from February to July 1993, 
describe the veteran's complaints of right knee pain since 
service.  Examination findings reflect no knee swelling and 
full range of motion with tenderness to palpation.

According to a November 1993 VA orthopedic examination 
report, the veteran, who was 47 years old, first noticed 
intermittent (knee) pain while running in service.  Medical 
treatment involved immobilization and then he was on a 
mobilizer, physical therapy with ultrasound and medications.  
Walking, climbing and running more than fifty yards 
aggravated the veteran's knee pain.  

On examination, circumference of the veteran's thighs, knees 
and calves appeared to be equal at 20, 16 and 16 inches, 
respectively.  The veteran had full range of motion with 
extension to 0 degrees and flexion to 145 degrees.  Patellar 
entrapment was negative and McMurray's sign was negative, 
bilaterally.  There was a minimal chondromalacia felt under 
the right patella on stress with no popliteal fullness and no 
valgus or varus of the knees.  The veteran had pain on 
palpation of the origin of the superficial fibers of the 
medial collateral ligament at the flare of the medial femoral 
condyle.  He also had pain on palpation of the deep fibers of 
the medial collateral ligament at the more distal femur and 
proximal tibial plateau.  There was no loss of stability in 
the right knee ligaments.  The anterior cruciate ligament 
appeared normal.  X-rays of the veteran's right knee showed 
an irregular exostosis mass at the origin of the medial 
collateral ligament that measured about 1.5 to 2 centimeters 
(cm.) wide and approximately 3 to 4 millimeters (mm.) high.  
It had a sharp point proximally and distally and appeared to 
be an exostosis that arose from the osteoid tissue of the 
proximal medial collateral ligament of the right knee.  
Pellegrini-Stieda disease of the right knee was diagnosed and 
described as mildly symptomatic.  In an Addendum, the VA 
examiner commented that the veteran would probably require 
anti-inflammatory medications for a prolonged period of time 
but surgery was not indicated.

Findings of a November 1993 VA general medical examination 
showed that the veteran had full range of motion of his 
extremities with no edema and tenderness on palpation of the 
patella ligament on the right. 
 
A January 1994 VA outpatient record documents that the 
veteran was seen for follow up of right knee pain.  Knee 
examination was normal and he was doing well on NSAIDS (non-
steroidal anti-inflammatory drugs).

VA outpatient records dated in 1995 and 1996 reveal that a 
May 1995 record includes an impression of chronic right knee 
pain.  In December 1995, the veteran was seen with a history 
of right knee pain that caused back pain and, in March 1996, 
he complained of increased right knee pain with walking and 
running. 

At his April 1996 hearing at the RO, the veteran testified 
that he experienced intermittent, slight right knee swelling 
and did his best to reduce the amount of his walking and 
other activities to avoid aggravating his knee.  Knee 
swelling and pain were related to activity and weather and 
occurred approximately three to four times per week.  His 
knee caught periodically, felt loose and he felt as if he 
were going to fall.  He seldom experienced knee locking but 
his knee clicked when he moved.  The veteran further 
testified that knee pain caused him to do less physical 
activity and his entire body felt the effects of that.  Knee 
pain interfered with normal daily activities.  On a scale of 
one to ten, while he was sitting down, the veteran said his 
knee pain was about a two; while driving, it was a four.  
With much activity, such as driving and then walking, he 
would be in agony, at about a nine.  

The veteran underwent VA orthopedic examination in March 1998 
and reported taking Naproxen, Ibuprofen and Prilosec.  He 
described knee pain primarily down the right medial aspect of 
the joint and denied any locking, catching, giving away or 
swelling.  He had no knee surgery and a remote history of an 
injection that provided transient relief.  The veteran stated 
that the pain was constant and debilitating.  The examiner 
noted that medical records diagnosed Pellegrini Stieda but 
that was a radiographic finding, not a diagnosis and was 
usually associated with medial collateral ligament tears.  

On examination, the veteran did not appear in acute distress.  
Right knee examination was normal without effusion or 
instability and there was full range of motion.  There was 
minimal pain on palpation of the medial joint line, no pain 
to palpation about the patellofemoral joint, no instability, 
no anterior posterior drawer, no anterior Lachman's (sign) 
and no varus or valgus stress.  X-ray evaluation showed some 
mild degenerative changes of the medial femoral condyle.  The 
clinical impression was right knee pain, service-connected, 
minimally to moderately symptomatic at the time.  The VA 
examiner commented that he was unable to assign a diagnosis 
or disability based on any service-related injuries.

VA outpatient records, dated in December 1998, reflect the 
veteran's complaints of chronic knee pain.  He received a 
knee brace and reported improved knee symptomatology.  
Surgery was not recommended.   

At his February 1999 Board hearing, the veteran testified 
that he experienced chronic right knee pain, treated by VA 
during the past five years, and said he took medication to 
relieve his knee pain.  The pain worsened with walking, 
climbing and running and he experienced knee popping and 
swelling but denied instability.  He wore a knee brace 
periodically and said his knee pain had worsened since last 
examined by VA.  The veteran reported pain when he walked 
more than fifty feet and had difficulty running and climbing.  
On a scale of one to ten, he described his normal day pain as 
approximately three or four and, with more activity, it was 
seven to nine.

Pursuant to the Board's June 1999 remand, the veteran 
underwent VA orthopedic examination in October 1999.  He 
complained of knee ache, as opposed to pain, on the medial 
aspect of the right knee that increased with running more 
than one hundred yards, walking more than a quarter of a mile 
or doing (climbing) steps.  The veteran denied knee locking, 
catching, giving away or swelling and noted occasional knee 
clicking.  He indicated difficulty with speed, endurance or 
strength due to medial knee pain and alleged that he was 
unable to keep physically fit due to knee pain.  The veteran 
was unemployed due to total disability.  He used anti-
inflammatory medications and did not use crutches, braces or 
canes.  

On examination, the veteran walked with a normal gait.  His 
knee showed normal alignment, with no effusion.  Range of 
motion was within normal limits.  There were no meniscal 
signs noted and no instability on the anterior or posterior 
drawer or anterior Lachman's.  There was no varus or valgus 
instability noted.  The veteran had crepitus in the 
patellofemoral joint with range of motion but no specific 
patellofemoral pain was elicited on palpation.  X-rays showed 
mild to moderate degenerative changes diffusely throughout 
the joint.  The diagnosis was mild degenerative joint 
disease, right knee. 

In an Addendum dated later the same month, the VA orthopedic 
examiner commented that he found no evidence of functional 
limitation or an exhibition of any weakened movement, excess 
fatigability or incoordination in the veteran's right knee 
examination.  Further, the physician said that right knee 
Pellegrini-Stieda was not a disease, although the veteran was 
service-connected for it.  Rather, the doctor said it was a 
radiographic finding of calcification within the medial 
collateral ligament associated with an injury to that area.  
Degenerative changes noted on the veteran's current x-rays 
were the result of age-related changes combined with previous 
arthroscopy, that was not a progression of the right knee 
Pellegrini-Stieda.  The VA orthopedist found no evidence of 
calcification within the medial collateral ligament.  

Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the function 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected right knee disability is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5099-
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Id.  The normal range of 
motion of the knee is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1999). The 
range of motion diagnostic criteria are set forth in 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1999).  Diagnostic Code 5260 
provides that flexion limited to 30 degrees warrants a 20 
percent evaluation and, when limited to 15 degrees, a 30 
percent evaluation is warranted.  Id.  However, such 
limitation of flexion is not shown on recent or past VA 
examinations.  In October 1999, the VA examiner reported 
normal range of motion and, in March 1998, the veteran had 
full range of motion.  Limitation of right knee flexion 
attributable to service-connected Pellegrini-Stieda disease 
such as to warrant a higher evaluation under Diagnostic Code 
5260 is simply not shown.  Diagnostic Code 5261 provides that 
extension of the knee limited to 15 degrees warrants a 20 
percent evaluation and a 30 percent evaluation is assigned 
when there is limitation of extension of the leg to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  As noted 
above, recent VA examination findings showed normal range of 
motion with extension to 0 degrees.  These findings are 
insufficient to warrant a 20 percent evaluation under 
Diagnostic Code 5261 for limitation of knee extension.  In 
addition, Diagnostic Code 5256, pertaining to ankylosis of a 
knee, and Diagnostic Code 5258, pertaining to dislocated 
semilunar cartilage and frequent knee locking pain and 
effusion into the joint, are not applicable in the veteran's 
case, as ankylosis has not been demonstrated and the veteran 
denied knee locking on recent VA examination.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258 (1999).

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires severe impairment of the knee.  Id.  The 
medical evidence of record shows that, while the veteran 
evidently used a knee brace, actual clinical findings on 
recent examination are sparse and showed some crepitus in the 
patellofemoral joint with no instability.  X-rays showed mild 
to moderate degenerative changes.  The veteran's gait was 
normal.  A showing of moderate knee impairment under 
Diagnostic Code 5257 such as to warrant a 20 percent 
evaluation is not demonstrated. 

Furthermore, although the veteran complained of knee ache, 
the VA examiner in October 1999, reported no findings of 
functional limitation or any exhibition of any weakened 
movement, excess fatigability or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (1999); see also Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this case, the predominant pathology is chronic right knee 
pain.  The Board is of the opinion that the currently 
assigned 10 percent disability evaluation essentially 
contemplates the actual degree of functional impairment 
currently produced by the right knee disability and the 
veteran's subjective complaints of right knee ache.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his right 
knee disability. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5099-5003.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, the Board notes that, according to a January 1995 
record, the Social Security Administration (SSA) found the 
veteran to be disabled since May 1993 due to a neurotic 
disorder (functional nonpsychotic disorder).  It has not been 
averred that the SSA decision or records supporting such 
decision serve to establish that the current manifestations 
and severity of veteran's service-connected right knee 
disability have worsened. 


ORDER

An increased evaluation is denied for Pellegrini-Stieda 
disease of the right knee.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

